 

EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of March 1, 2017
(the “Effective Date”), by and between Eastside Distilling, Inc., a Nevada
corporation (the “Company”), and Allen Barteld (“Executive”) (collectively, the
“Parties”).

 

1.             Duties and Scope of Employment.

 

(a)          Positions and Duties. Executive will serve as the President and
Chief Executive Officer of Motherlode, LLC (“Motherlode”), a wholly-owned
subsidiary of the Company. As of the Effective Date, Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as will reasonably be assigned to
him by the Company’s Chief Executive Officer, to which he shall report, and the
Company’s Board of Directors (the “Board”). These duties will include, without
limitation, the power to hire and oversee a staff to run Motherlode and full
authority over Motherlode’s client and vendor relationships, subject to
oversight by the Company’s Chief Executive Officer and Board.

 

(b)          Term. The term of Executive’s employment shall begin on the
Effective Date and end three (3) years from the Effective Date, unless the
Company terminates Executive for Cause (as defined below) or Executive resigns
for Good Reason (as defined below) prior to the end of such three-year term. At
or about six (6) months before the end of the three-year term, Executive and the
Company will negotiate an extension to the term in good faith on mutually
agreeable terms. If no agreement to extend the term results from such good-faith
negotiations, Executive and the Company will use best efforts to enter into a
consulting arrangement for the provision of continuing services to the Company
on mutually agreeable terms. The period Executive is employed by the Company
under this Agreement is referred to herein as the “Employment Term.”

 

(c)          Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company and will use good
faith efforts to discharge Executive’s obligations under this Agreement to the
best of Executive’s ability and in accordance with each of the Company’s
corporate guidance and ethics guidelines, conflict of interests policies and
code of conduct as may be in effect from time to time. Notwithstanding the
foregoing, nothing in this letter shall preclude Executive from devoting
reasonable periods of time to charitable and community activities, managing
personal investment assets and, subject to approval of the Board which will not
be unreasonably withheld, serving on boards of other companies (public or
private) not in competition with the Company, provided that none of these
activities interferes with the performance of Executive’s duties hereunder or
creates a conflict of interest.

 

(d)          Other Entities. Executive agrees to serve and will be appointed,
without additional compensation, as an officer and director for any applicable
subsidiaries, partnerships, joint ventures, limited liability companies and
other affiliates of the Company, including entities in which the Company has a
significant investment as determined by the Company. As used in this Agreement,
the term “affiliates” will include any entity controlled by, controlling, or
under common control of the Company.

 

(d) Work Location. Executive’s principal place of employment shall be at the
Company’s corporate headquarters in Portland, Oregon, subject to business travel
as needed to properly fulfill Executive’s employment duties and
responsibilities.

 

2.             Compensation.

 

(a)          Base Salary. As of the Effective Date, the Company will pay
Executive an annualized base salary of $85,000 as compensation for his services,
subject to review from time to time by the Compensation Committee of the Board
(the “Compensation Committee”) (such annual salary, as is then effective, to be
referred to herein as “Base Salary”). The Base Salary will be paid periodically
in accordance with the Company’s normal payroll practices and be subject to the
usual, required withholdings.

 

 

 

 

(b)          Contingent Increase to Base Salary. Upon the earlier of December
31, 2017 or the closing of a registered public offering of the Company’s common
stock which results in net proceeds to the Company of at least $3,000,000,
Executive’s Base Salary will be increased to $120,000 per year, subject to
review from time to time by the Compensation Committee.

 

(c)          Stock Option. At the next regularly scheduled meeting of the
Compensation Committee following Executive’s Start Date, the Company will
recommend to the Compensation Committee that it grant Executive a one-time
equity award in the form of 250,000 Company stock options. The award will be
subject to the terms and conditions of the 2016 Equity Incentive Plan and an
award agreement (collectively, the “Equity Documents”) and will vest quarterly
on a pro-rata basis over a period of five (5) years. Notwithstanding the
foregoing, Executive shall not be entitled to any form of equity award unless
and until the Compensation Committee or the Board grants Executive the equity
award and Executive execute and delivers all applicable award agreements
regarding the same.

 

(d)          Bonus. During Executive’s employment, Executive will be eligible to
participate in the Company’s annual bonus plan. Actual payments will be
determined based on a combination of Company results and individual performance
against the applicable performance goals established by the Compensation
Committee. For 2017, Executive will receive a pro-rated annual bonus based on
the number of days Executive is employed during the year. Executive must remain
continuously employed through the bonus payment date to be eligible to receive
an annual bonus payment for the previous fiscal year.

 

3.             Employee Benefits and Perquisites. Executive will be eligible to
participate in the employee benefit plans and programs generally available to
the Company’s senior executives, subject to the terms and conditions of such
plans and programs. Executive will be entitled to other benefits and perquisites
that are made available to other senior executives of the Company, each in
accordance with and subject to the eligibility and other provisions of such
plans and programs. The Company reserves the right to amend, modify or terminate
any of its benefit plans or programs at any time and for any reason.

 

4.             Expenses. The Company will reimburse Executive for reasonable
expenses incurred by Executive in the furtherance of the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

5.             Termination of Employment. If Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) pay for accrued
but unused vacation; (c) benefits or compensation as provided under the terms of
any employee benefit and compensation agreements or plans applicable to
Executive; and (d) unreimbursed business expenses required to be reimbursed to
Executive.

 

6.             Severance and Acceleration.

 

(a)          Termination by the Company Without Cause or by Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause (as
defined below) or if Executive resigns for Good Reason (as defined below), then,
subject to Section 7, Executive will receive, in addition to the compensation
set forth in Section 5, payment of the aggregate of Executive’s Base Salary and
continuation of his benefits for six (6) months, such cash amount to be paid out
in a lump sum and the benefits to be paid in accordance with the Company’s
regular payroll practices, except to the extent timing of payments are modified
by the 409A provision provided in Section 8 below.

 

(b)          Definition of Cause. For purposes of this Agreement, “Cause” will
mean:

 

(i)          Executive’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has willfully and continued to fail to perform his
duties and provides Executive with thirty (30) days to take corrective action;

 

 2 

 

 

(ii)         Any act of personal dishonesty taken by Executive in connection
with his responsibilities as an employee of the Company with the intention or
reasonable expectation that such action will result in the substantial personal
enrichment of Executive;

 

(iii)        Executive’s conviction of, or plea of nolo contendere to, a felony;

 

(iv)        Executive’s commission of any tortious act, unlawful act or
malfeasance which causes or reasonably could cause (for example, if it became
publicly known) material harm to the Company’s standing, condition or
reputation;

 

(v)         any material breach by Executive of the Company’s standard form of
Confidentiality and Proprietary Rights Agreement, in substantially the form
attached hereto as Exhibit A (such agreement, the “Confidentiality Agreement”)
or any other improper disclosure by Executive of the Company’s confidential or
proprietary information;

 

(vi)        A breach of any fiduciary duty owed to the Company by Executive that
has or could reasonably be expected to have a material detrimental effect on the
Company’s reputation or business; or

 

(vii)       Executive (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede; or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause.”

 

(c)          Definition of Good Reason. For purposes of this Agreement, “Good
Reason” will mean Executive’s resignation within thirty (30) days following
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Executive’s written consent:

 

(i)          any reduction in Executive's base salary of more than twenty
percent (20%) or other material reduction in benefits previously provided by the
Company pursuant to this Agreement or otherwise;

 

(ii)         any diminution of Executive's job duties or responsibilities,
including without limitation Executive no longer holding the title of President
or Chief Executive Officer of Motherlode (or its successor) (except in the case
of a change in the name of Motherlode or any corporate restructuring involving
the absorption of Motherlode in the Company as a corporate division); or

 

(iii)        Motherlode's closure, dissolution or inability to function as a
business (except in the case of a change in the name of Motherlode or any
corporate restructuring involving the absorption of Motherlode in the Company as
a corporate division).

 

Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice (during which the grounds have not been
cured).

 

(d)          Voluntary Termination or Termination for Cause. If Executive’s
employment is terminated voluntarily, due to death or disability, or is
terminated for Cause by the Company, then (i) all further vesting of Executive’s
outstanding equity awards will terminate immediately; and (ii) except as set
forth in Section 5, all payments of compensation by the Company to Executive
hereunder will terminate immediately.

 

 3 

 

 

7.             Conditions to Receipt of Severance and Acceleration.

 

(a)          Separation Agreement and Release of Claims. The receipt of any
severance or other benefits pursuant to Section 6 will be subject to Executive
signing and not revoking a separation agreement and release of claims in form
and substance acceptable to the Company in its discretion that becomes effective
no later than sixty (60) days following Executive’s employment termination date
(such date, the “Release Deadline”). If the release does not become effective by
the Release Deadline, Executive will forfeit any rights to severance under this
Agreement. In no event will severance payments be paid or provided until the
Release Deadline. Any payments delayed from the date Executive terminates
employment through the Release Deadline will be payable in a lump sum without
interest on the Release Deadline and all other amounts will be payable in
accordance with the payment schedule applicable to each payment or benefit. In
the event the termination occurs at a time during the calendar year where the
release could become effective in the calendar year following the calendar year
in which Executive’s termination occurs, then any severance payments under this
letter that would be considered Deferred Compensation Separation Benefits (as
defined below) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (i) the Release Deadline, (ii) such time as required by the payment
schedule provided above that is applicable to each payment or benefit, or (iii)
the Delayed Initial Payment Date (as defined below).

 

(b)          Other Requirements. Executive’s receipt and retention of severance
payments will be subject to Executive executing and continuing to comply with
the terms of the Confidentiality Agreement.

 

8.             Section 409A.

 

(a)          Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits payable upon separation that is payable to Executive,
if any, pursuant to this Agreement, when considered together with any other
severance payments or separation benefits that are considered deferred
compensation (together, the “Deferred Compensation Separation Benefits”) under
Section 409A of the Internal Revenue Code (the “Code”) and the final regulations
and official guidance thereunder (“Section 409A”), will be payable until
Executive has a “separation from service” within the meaning of Section 409A.

 

(b)          Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A, any
Deferred Compensation Separation Benefits that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service (the “Delayed
Initial Payment Date”). All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s termination of employment but
prior to the six (6) month anniversary of Executive’s termination of employment,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

(c)          Any amount paid under the Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of this Agreement. Any amount paid under the Agreement
that qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit will not constitute Deferred Compensation
Separation Benefits for purposes of this Agreement. For this purpose, “Section
409A Limit” means the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding Executive’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

 

 4 

 

 

(d)          The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

 

9.             Representations. By executing this Agreement, Executive
represents that Executive is able to accept this job and carry out the work that
it would involve without breaching any legal restrictions on Executive’s
activities, such as non-competition, non-solicitation or other work-related
restrictions imposed by a current or former employer. Executive also represents
that Executive will inform the Company about any such restrictions and provide
the Company with as much information about them as possible, including any
agreements between Executive and Executive’s current or former employer
describing such restrictions on Executive’s activities. Executive further
confirms that Executive will not remove or take any documents or proprietary
data or materials of any kind, electronic or otherwise, with Executive from
Executive’s current or former employer to the Company without written
authorization from Executive’s current or former employer, nor will Executive
use or disclose any such confidential information during the course and scope of
Executive’s employment with the Company. If Executive has any questions about
the ownership of particular documents or other information, Executive should
discuss such questions with Executive’s former employer before removing or
copying the documents or information.

 

10.            Confidential Information. Executive covenants to execute the
Confidentiality Agreement.

 

11.            Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

12.            Notices. All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally; (b) one (1) day after being sent overnight
by a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the Parties or their successors at the following addresses, or
at such other addresses as the Parties may later designate in writing:

 

If to the Company:

 

Eastside Distilling, Inc.

1805 SE Martin Luther King Jr. Blvd.

Portland, OR 97214
Attn: Chief Executive Officer

 

If to Executive:

 

Allen Barteld
1024 Cascade Ave.
Hood River, OR 97031

 

 5 

 

 

13.            Severability. If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.

 

14.            Arbitration. The Parties agree that any dispute or controversy
arising out of, relating to, or concerning the interpretation, construction,
performance, or breach of this Agreement will be settled by arbitration to be
held in Multnomah County, Oregon, in accordance with the terms and conditions of
the Confidentiality Agreement.

 

15.            Integration. This Agreement, together with the Confidentiality
Agreement, and the Equity Documents referenced herein, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing and signed by duly authorized
representatives of the parties hereto. In entering into this Agreement, no party
has relied on or made any representation, warranty, inducement, promise, or
understanding that is not in this Agreement. To the extent that any provisions
of this Agreement conflict with those of any other agreement, the terms in this
Agreement will prevail.

 

16.            Waiver of Breach. The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

 

17.            Headings. All captions and Section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.

 

18.            Tax Withholding; Clawback. All payments made pursuant to this
Agreement will be subject to withholding of applicable taxes. Any amounts
payable hereunder are subject to any policy (whether currently in existence or
later adopted) established by the Company providing for clawback or recovery of
amounts that were paid to Executive. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

 

19.            Governing Law. This Agreement and any disputes or claims arising
hereunder will be construed in accordance with, governed by and enforced under
the laws of the State of Oregonwithout regard for any rules of conflicts of law.
Executive expressly consents to the personal jurisdiction of the state and
federal courts located in Multnomah County, Oregon for any lawsuit filed there
against him by the Company arising from or relating to this Agreement.

 

20.            Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

21.            Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

22.            Employment Contingency. Executive’s employment by the Company
hereunder is subject to verification of Executive’s right to work in the United
States, as demonstrated by Executive’s completion of an I-9 form upon hire and
Executive’s submission of acceptable documentation (as noted on the I-9 form)
verifying Executive’s identity and work authorization within three days of the
Effective Date.

 

(Signature page follows)

 

 6 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, effective as of the Effective Date.

 

  COMPANY:       EASTSIDE DISTILLING, INC.       /s/ Grover T. Wickersham  
Name: Grover Wickersham   Title: CEO       EXECUTIVE:       /s/ Allen Barteld  
Allen Barteld

 

 7 

